Order filed February 6, 2012




                                               In The
                         Fourteenth Court of Appeals
                                      ____________
                                    NO. 14-10-01026-CR
                                      ____________
                                STANLEY CREEKS, Appellant
                                            V.
                               THE STATE OF TEXAS, Appellee

                                      On Appeal from the
                                         County, Texas
                                  Trial Court Cause No. 16369

                                             ORDER

        This court has determined, pursuant to Texas Rule of Appellate Procedure 34.5(f) and
34.6(g)(2), that it must inspect the original of State's Exhibit #9.

        The clerk of the is directed to deliver to the Clerk of this court the original of State's
Exhibit #9, on or before February 16, 2012. The Clerk of this court is directed to receive,
maintain, and keep safe this original exhibit; to deliver it to the justices of this court for their
inspection; and, upon completion of inspection, to return the original of State's Exhibit #9, to the
clerk of the .




                                                        PER CURIAM